       Case 1:20-cv-00138-JRH-BKE Document 5 Filed 11/13/20 Page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

CHIINA LONON,                                 )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )
                                              )          CV 120-138
EDWARD PHILBIN; JAMES SOLEN; and              )
AUGUSTA STATE MEDICAL PRISON,                 )
                                              )
              Defendants.                     )
_      _      _     _     _        _      _

                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   DUBLIN DIVISION

CHIINA LONON,                     )
                                  )
           Plaintiff,             )
                                  )
      v.                          )
                                  )                      CV 320-076
J. VAUGH; JAMES SOLEN;            )
CERT OFFICER SMTIH;               )
CERT OFFICER SCOTT;               )
CERT OFFICER BLUIT;               )
CERT OFFICER DAVIS;               )
LT. FNU NEAL; and WARDEN EDWARD )
PHILBIN,                          )
                                  )
           Defendants.            )
                             _________

                                        ORDER
                                        _________

       On September 30, 2020, Plaintiff, an inmate at Telfair State Prison in Helena, Georgia

submitted to the Court for filing a complaint brought pursuant to 42 U.S.C. § 1983 regarding
       Case 1:20-cv-00138-JRH-BKE Document 5 Filed 11/13/20 Page 2 of 3


events alleged to have occurred at Augusta State Medical Prison in Grovetown, Georgia.

Lonon v. Philbin, CV 120-138 (S.D. Ga. Sept. 30, 2020). On October 15, 2020, the Court

granted Plaintiff’s request to proceed in forma pauperis (“IFP”) and because Plaintiff did not

use the complaint form used by incarcerated litigants in the Southern District to initiate the

case, the Court directed Plaintiff to submit an amended complaint, within thirty days, on the

standard complaint provided to him, and include all matters he wishes the Court to consider

in that one document. (Doc. no. 4.)

       On November 10, 2020, Plaintiff submitted to the Court for filing another complaint

brought pursuant to § 1983, and therefore, the Clerk opened a second case in Plaintiff’s

name. Lonon v. Vaugh, 3:20-CV-076 (S.D. Ga. Nov. 10, 2020). Upon review of the

complaints, it appears Plaintiff has merely filed another complaint brought pursuant to

§ 1983 containing the same statement of facts and basis for relief. Indeed, Plaintiff continues

to assert on September 8, 2019 excessive force was used against him when officers pepper

sprayed Plaintiff and handcuffed him in violation of Standard Operating Procedure.

Compare Lonon v. Philbin, CV 120-138, doc. no. 1, pp. 5-6 with Lonon v. Vaugh, 3:20-CV-

076, doc. no. 1, pp. 2-5.

       The only discernable difference appears to be that Plaintiff has provided additional

factual details related to his underlying claims. Compare Lonon v. Philbin, CV 120-138,

doc. no. 1, pp. 5-6 with Lonon v. Vaugh, 3:20-CV-076, doc. no. 1, pp. 2-5. Therefore, it

appears Plaintiff may have intended to comply with the Court’s October 15th Order and

simply file an amended complaint in CV 120-138. Accordingly, the Court DIRECTS the

CLERK to CLOSE the duplicate case, CV 320-076. Plaintiff shall not be responsible for a

                                              2
       Case 1:20-cv-00138-JRH-BKE Document 5 Filed 11/13/20 Page 3 of 3


second filing fee. Nor shall the second case be counted against Plaintiff as a strike under 28

U.S.C. § 1915(g).

       However, Plaintiff did not submit his amended complaint on the standard complaint form

used by incarcerated litigants in the Southern District of Georgia, which means he still has not

provided information the Court requires. Therefore, Plaintiff shall have through and including

December 4, 2020, to (1) return the Prisoner Trust Fund Account Statement and Consent to

Collection of Fees from Trust Account; and (2) refile his amended complaint on the standard

complaint form used by incarcerated litigants in the Southern District of Georgia, and include all

matters he wishes the Court to consider in that one document. The Court DIRECTS the

CLERK to attach the required IFP forms and a standard form complaint used by incarcerated

litigants in the Southern District of Georgia, stamped with case number CV 120-138, to

Plaintiff’s service copy of this Order. Plaintiff’s claims shall proceed in the normal course of

business, subject to the standard frivolity review under 28 U.S.C. § 1915A, in CV 120-138,

subject to his return of the required IFP forms and amended complaint.

       SO ORDERED this 13th day of November, 2020, at Augusta, Georgia.




                                                3
